Citation Nr: 0724368	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-36 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1972 
to August 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by 
unappealed September 2001 and March 2002 rating decisions.  
An unappealed July 2004 rating decision did not find new and 
material evidence sufficient to reopen a claim for service 
connection for hepatitis C.

2.  Evidence associated with the claims file since the 
unappealed July 2004 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for hepatitis C.

3.  The competent evidence of record demonstrates that 
hepatitis C is related to active service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hepatitis C is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Hepatitis C was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim of 
entitlement to service connection for hepatitis C, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, November 2005 and March 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006).  The letters also requested that 
the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In November 2005, the veteran filed a claim to reopen a claim 
of entitlement to service connection for hepatitis C.  The RO 
determined that new and material evidence was not presented 
to reopen the veteran's claim for entitlement to service 
connection for hepatitis C.  Such a determination, however, 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

In a May 2001 and March 2002 rating decisions, the RO denied 
service connection for hepatitis C because such disability 
was not incurred in or caused by active military service.  
The veteran did not file a notice of disagreement after 
either rating decision.  The RO decisions were final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  In a July 2004 rating decision, 
the RO did not find new and material evidence to reopen the 
veteran's claim for service connection.  The veteran did not 
file a notice of disagreement.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In November 2005, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection hepatitis C.  In July 2006 and August 2006 rating 
decisions, the RO found new and material evidence to reopen 
the veteran's claim but continued and confirmed the denial of 
service connection due to lack of a relationship to service.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the July 
2004 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the July 2004 rating 
decision includes the veteran's service medical records which 
are negative for hepatitis C but indicated unprotected sex 
and drug use.  Private medical records from January 1999 
through May 2001 included diagnoses of hepatitis C and 
indicated a history of intravenous (IV) drug use and tattoos.  
In a January 2001 VA medical record, the veteran reported IV 
drug use during and after service discharge, tattoos during 
service, body piercing after service, and intranasal drug use 
during and after service.  March 2001 and April 2001 VA 
medical records diagnosed hepatitis C.  In a February 2002 VA 
examination, a physician stated that there was no way to 
determine the etiology of the veteran's hepatitis C due to 
the multiple risk factors.  In a lay statement, the veteran 
asserted that he was exposed to a shipmate's blood in an on-
ship accident.  

Evidence submitted after the July 2004 rating decision 
includes inservice photos of the veteran's tattoos and 
servicemen lining up to receive air gun inoculations.  In a 
November 2005 letter, a VA physician diagnosed hepatitis C 
and opined that the veteran's hepatitis C was incurred during 
service.  A January 2006 VA physician letter diagnosed 
hepatitis C.  In a May 2006 VA examination, a VA examiner 
diagnosed hepatitis C, opined that it was "less likely than 
not" that the hepatitis C was caused by air gun 
inoculations, and stated that he was unable to determine the 
cause of the veteran's hepatitis C.  An August 2006 VA 
physician opined that that it was "more likely than not" 
that hepatitis C was caused by the veteran's IV drug use.  

The Board finds that evidence is both new and material.  The 
evidence is new because it was not previously submitted to 
VA.  The newly submitted evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim - whether there is a relationship between the 
veteran's current hepatitis C and active service.  
Accordingly, the claim for entitlement to service connection 
is reopened.

The Board may proceed to adjudicate the merits of the claim 
of entitlement to service connection for hepatitis C without 
prejudice to the veteran, because the RO previously reopened 
and adjudicated the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (holding where Board 
proceeds to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran); see also VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  As such, the Board is not addressing a 
question that the RO has not yet considered, and there is no 
risk of prejudice to the veteran.  Bernard, 4 Vet. App. at 
394.


Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records are negative for hepatitis C.  In May 
and June 1973 service records, the veteran reported 
unprotected sexual exposure.  A September 1973 drug screen 
was positive for opiates.  A July 1975 record noted a 
positive drug screen for phenobarbitol.  The veteran reported 
that he took his friend's pain pills for tooth pain and the 
examiner did not think that that drug abuse was a real issue.  
An August 1975 service record noted the veteran was not 
psychologically or physiologically dependent on drugs.  

Private medical records from January 1999 noted a prior 
medical history of IV drug use and tattoos and a 1996 
hepatitis C diagnosis.  February 1999 and May 1999 private 
records diagnosed hepatitis C.  In a May 1999 private record, 
the veteran reported that his last IV drug use was 7 to 10 
years earlier.  In June 1999 private records, the veteran 
reported drug use during service.  The diagnosis was 
hepatitis C.  July 1999 and October 1999 private medical 
records diagnosed hepatitis C.  January 2000 private records 
diagnosed hepatitis C.  The veteran reported that he had not 
used drugs in the last 10 years.  It was noted that the 
veteran began using drugs (IV heroin) during service.  
Private medical records from February 2000 through October 
2000 diagnosed hepatitis C.

A January 2001 VA medical record noted IV drug use from 1973 
to 1977, tattoos in 1972, body piercing in 1979, and 
intranasal drug use from 1973 to 1977.  A liver biopsy was 
conducted.  


January 2001 and March 2001 private medical records diagnosed 
hepatitis C.

In a March 2001 letter, a VA physician diagnosed hepatitis C.  
A March 2001 VA medical record noted a hepatitis C diagnosis.  
The veteran reported tattooing during service, intranasal 
drug use in 1978, IV drug use in 1978, blood exposure during 
service, air gun vaccinations during service, and denied 
acupuncture, combat wounds, or blood transfusions.  April 
2001 VA records diagnosed hepatitis C.  

May 2001 private medical records diagnosed hepatitis C.

An August 2001 VA medical record diagnosed hepatitis C.  

A February 2002 VA gastrointestinal examination was conducted 
upon a review of the claims file.  The veteran reported 
inservice air gun inoculations, blood exposure from fellow 
service members, and tattoos.  The veteran also reported that 
post-service, he has had no blood exposure.  He also reported 
injectable drug use.  The VA examiner noted a diagnosis of 
hepatitis C.  The examiner stated that the source was not 
clear and that possible sources included inservice 
immunizations with inoculation guns, inservice blood 
exposure, tattoos, surgical procedures, sexual contract, and 
self-injection with needles.  The examiner found it was 
impossible to determine the etiology of the hepatitis C due 
to the multiple risk factors.  

In an April 2004 lay statement, the veteran stated that he 
was exposed to a shipmate's blood during an on-ship accident, 
that he obtained tattoos during service, and that he received 
immunizations via air guns.

In a November 2005 letter, the veteran's treating VA 
physician noted a hepatitis C diagnosis.  The physician 
reported that the veteran was currently receiving antiviral 
treatment.  The physician noted that the veteran had numerous 
risk factors for hepatitis C to include tattoos, sexually 
transmitted disease, exposure to blood on his skin and mucous 
membranes, and air gun inoculations.  The physician noted 
that a 2001 liver biopsy showed stage 2 fibrosis of the liver 
which was consistent with a 30-year period of exposure to 
hepatitis C.  The physician thus opined that that the veteran 
contracted chronic hepatitis C during active service from 
multiple possible risk factors.

In a January 2006 letter, a VA physician noted a diagnosis of 
hepatitis C.  The physician stated that a 2001 liver biopsy 
showed a stage 2 fibrosis.  The physician noted that the 
veteran has had two rounds of treatment and further treatment 
was not being recommended at the time.  

A May 2006 VA liver, gallbladder, and pancreas examination 
was conducted.  The veteran reported that he did not have 
blood transfusion prior to 1992, did not have hemodialysis, 
and did not have unexplained liver disease.  The veteran 
reported use of injectable drugs, intranasal drug use, and 
blood contamination, and air gun inoculation during service.  
The veteran reported multiple body tattoos and bilateral 
piercing.  He also reported a history of multiple sexual 
partners.  The diagnosis was hepatitis C.  The examiner 
opined that it was "less likely than not" that the 
hepatitis C was caused by air gun inoculations.  The examiner 
also stated, however, that he was unable to select one risk 
factor as the cause of the veteran's hepatitis C.  

An August 2006 VA physician opinion was provided.  The 
physician stated that there are multiple and various risk 
factors for the development of hepatitis C and that based on 
Centers for Disease Control and Prevention (CDC) data, the 
most important risk factors are injection drug use and 
hemophiliacs treated with products made prior to 1987.  Thus, 
injectable drug use poses the greatest risk for most patients 
presenting with hepatitis C.  The physician noted that 
although sharing of razors and tooth brushes, tattooing, 
immunizations with air guns, multiple sexual partners, and 
exposure to blood pose risks of developing hepatitis C, the 
risk is substantially less than the risk due to injectable 
drug use.  The physician stated that in light of the 
veteran's history of injectable drug use, it was "more 
likely than not" that the hepatitis C was caused by the 
veteran's IV drug use.  

At the May 2007 Board hearing, the veteran testified that his 
inservice risk factors included on-ship blood exposure, 
sexual contact without protection, smoking opium in Hong 
Kong, tattoos, inoculations, and exposure to body fluids in 
his job in the ship laundry.  The veteran denied any IV drug 
use during service, but admitted IV drug use after service 
discharge.  

The Board finds that the evidence of record supports a 
finding of service connection for hepatitis C.  There is a 
diagnosis of a current disability - hepatitis C.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The evidence of 
record also demonstrates that the veteran likely incurred his 
current hepatitis C during service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  

Importantly, the balance of the medical evidence supports a 
relationship between the veteran's hepatitis C and active 
service.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
February 2002 and May 2006 VA examiners opined that it was 
impossible to determine the etiology of the veteran's 
hepatitis C.  The Board thus finds that these two medical 
opinions do not provide a nexus between active service and 
the veteran's hepatitis C.  See Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (finding that an opinion that did not provide 
a "yes" or "no" opinion constituted non-evidence in 
support of service connection).  But in a November 2005 
letter, the veteran's treating VA physician opined that that 
the veteran contracted chronic hepatitis C during active 
service from multiple possible risk factors.  The physician 
based this opinion on recognition of the veteran's risk 
factors and a 2001 liver biopsy that was consistent with a 
30-year history of hepatitis C exposure.  In August 2006, a 
VA physician opined that because the most important 
applicable risk factor from the CDC study was injection drug 
use, in light of the veteran's history of injectable drug 
use, it was "more likely than not" that the hepatitis C was 
caused by the veteran's IV drug use.  

The Board accords more weight to the November 2005 VA medical 
opinion because although not based on a review of the claims 
file, it was based on a complete medical picture of the 
veteran, to include his current diagnosis and multiple 
historical risk factors, and was supported by specific 
clinical findings.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that the Board may appropriately favor the 
opinion of one competent medical authority over another); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In addition, the 
August 2006 VA medical opinion was also not based on a review 
of the claims file or the veteran and did not discuss the 
2001 liver biopsy or any other specific clinical evidence, 
but instead was based entirely on a CDC report without any 
further substantive elaboration.  Prejean, 13 Vet. App. at 
448-9; Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships).  

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for hepatitis C is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


